Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 8/1/2022 which is a continuation of 17/157227 filed on 1/25/2021, which is a continuation of 15/444,825 filed 02/28/2017.
Claim(s) 1-19 are pending for examination. Claim(s) 1 is/are independent claim(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 12-16, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9, 12-15, 17-19, 21 of U.S Patent No. 11,450,049 and over claims 1-8, 10-14 of U.S. Patent No. 10,902,656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are a broader or reworded version of the allowed claims as shown in the table below.
Patent No. 10,902,656
Patent No. 11,450,049
Application No. 17/878568
     1. A method programmed for execution in a computing environment for generating a digital image collage, utilizing a processor the method comprises: 

     a) displaying a user interface comprising a collage template including a layout, a catalog segment, and an interface control configured to provide one or more user input commands; 
     b) displaying a plurality of digital images in the catalog segment; 
     c) receiving a first user input command on a first selected digital image from the plurality of digital images in the catalog segment, and in response to the first user input command:     
     generating a first aperture in the layout to establish a first arrangement, and 







     populating the first aperture with the first selected digital image; 
     d) receiving a second user input command on a second selected digital image from the plurality of digital images in the catalog segment, and in response to the second user input command: 
     randomly dividing the first aperture into a second aperture and a third aperture to change the layout from the first arrangement to a second arrangement, wherein each of the second aperture and the third aperture are assigned a weight, wherein assigning the weight takes into account an area of the respective aperture, normalized ratio, ratio coefficient, error percentage, and error percentage coefficient,
     



     populating the second aperture with the first selected digital image, and 
     populating the third aperture with the second selected digital image; and 

     e) receiving a third user input command on a third selected digital image from the plurality of digital images in the catalog segment, and in response to the third user input command: 
  
   comparing the weight of the second aperture and the third aperture; 

     determining that the second aperture has a greater weight; 

(randomly dividing first is above with weight and populating )













     randomly dividing the second aperture in into a fourth aperture and a fifth aperture to change the layout from the second arrangement to a third arrangement, populating the third aperture with one of the first selected digital image, the second selected digital image, or the third selected digital image, 
     populating the fourth aperture with one of the two remaining selected digital images, and 

     populating the fifth aperture with the remaining selected digital image thereby generating the digital image collage.
     1. A method programmed for execution in a computing environment for generating a digital image collage, utilizing a processor the method comprises:

     a) accessing a plurality of digital images stored in a memory;




 (random taught below in this claim)
     b) selecting a first digital image from the plurality of digital images, and in response to the selection of the first digital image:








     generating a first aperture in a layout of a collage template to establish a first arrangement, and
 
    populating the first aperture with the first digital image;

     c) selecting a second digital image from the plurality of digital images, and in response to the selection of the second digital image:


     randomly dividing the first aperture into a second aperture and a third aperture to change the layout from the first arrangement to a second arrangement, wherein the second aperture is assigned a second weight and the third aperture is assigned a third weight, wherein assigning the second and third weights takes into account an area of the respective aperture, a normalized ratio, a ratio coefficient, an error percentage, and an error percentage coefficient, 
     

     populating the second aperture with the first digital image, and
     populating the third aperture with the second digital image; and


     d) selecting a third digital image from the plurality of digital images, and in response to the selection of the third digital image:


     comparing the second weight of the second aperture and the third weight of the third aperture;
     determining that the second weight is greater than the third weight;

(randomly dividing first is above with weight and populating )













     randomly dividing the second aperture in into a fourth aperture and a fifth aperture to change the layout from the second arrangement to a third arrangement, populating the third aperture with one of the first digital image, the second digital image, or the third digital image,

     populating the fourth aperture with one of the two remaining digital images, and 

     populating the fifth aperture with the other of the two remaining digital images thereby generating the digital image collage.

     1. A method programmed for execution in a computing environment for generating a digital image collage, the method comprising:

     displaying a collage template on a user interface, wherein the collage template includes:






(selecting an image is in a limitation below)
a layout including an arrangement of a plurality of randomly configured apertures having varying sizes and/or shapes, a catalog segment displaying a plurality of digital images, and
an interface control configured to receive one or more user input commands;

(first aperture is in claim 2 below)



populating the plurality of randomly configured apertures with a corresponding number of digital images selected from the catalog segment based on the one or more user input commands;



(random dividing the first is below)




assigning a weight to each of the plurality of randomly configured apertures in the layout based at least in part on an area of the respective apertures, 






(second aperture is in claim 2 below)





receiving a user input command selecting a new digital image to add in the layout from among the plurality of digital images in the catalog segment, and in response to the user input command:

comparing the weights assigned to the respective apertures in the layout to identify an aperture having the greatest weight among the plurality of apertures, 


     randomly dividing the respective aperture having the greatest weight into two new apertures to change the layout to a different arrangement, populating the two new apertures and the remaining undivided apertures among the plurality of apertures in the layout with the new selected digital image and the previously selected digital images, thereby generating the digital image collage.


(third, fourth, fifth apertures are in claim 3 below)

(dividing and populating the first and second aperture and taught in claim 1 above)
(dividing and populating the first and second aperture and taught in claim 1 above)
2. The method according to claim 1, wherein populating the plurality of randomly configured apertures with the corresponding number of digital images selected from the catalog segment based on the one or more user input commands comprises:
receiving a first user input command selecting a first digital image to add in the layout from among the plurality of digital images in the catalog segment, and in response to the first user input command:
generating a first aperture in the layout to establish a first arrangement, and populating the first aperture with the first selected digital image; and
receiving a second user input command selecting a second digital image to add in the layout from among the plurality of digital images in the catalog segment, and in response to the second user input command:
randomly dividing the first aperture into a second aperture and a third aperture to change the layout from the first arrangement to a second arrangement that is different from the first arrangement, populating the second aperture with the first selected digital image, and
populating the third aperture with the second selected digital image, thereby generating the digital image collage.
(dividing and populating the first and second aperture and taught in claim 1 above)
(dividing and populating the first and second aperture and taught in claim 1 above)
3. The method according to claim 2, further comprising:
receiving a third user input command selecting a third digital image from among the plurality of digital images in the catalog segment, and in response to the third user input command:
assigning weights to each of the second aperture and the third aperture based on an area of the second and third apertures, respectively, comparing the weight of the second aperture to the weight of the third aperture, randomly dividing the second aperture into a fourth aperture and a fifth aperture in response to determining that the weight of the second aperture is greater than the weight of the third aperture, or randomly dividing the third
aperture into the fourth aperture and the fifth aperture in response to determining that the weight of the third aperture is greater than the weight of the second aperture, to change the layout from the second arrangement to a third arrangement that is different from the second arrangement, and
populating the undivided one of the second aperture or the third aperture with one of the first, second, or third selected digital images, and populating the fourth aperture and the fifth aperture with the remaining selected digital images among the first, second, and third selected digital images, thereby generating the digital image collage.
(weights for apertures is in claim 1 above)
(weights for apertures is in claim 1 above)
3. The method according to claim 2, further comprising:
receiving a third user input command selecting a third digital image from among the plurality of digital images in the catalog segment, and in response to the third user input command:
assigning weights to each of the second aperture and the third aperture based on an area of the second and third apertures, respectively, comparing the weight of the second aperture to the weight of the third aperture, randomly dividing the second aperture into a fourth aperture and a fifth aperture in response to determining that the weight of the second aperture is greater than the weight of the third aperture, or randomly dividing the third
aperture into the fourth aperture and the fifth aperture in response to determining that the weight of the third aperture is greater than the weight of the second aperture, to change the layout from the second arrangement to a third arrangement that is different from the second arrangement, and
populating the undivided one of the second aperture or the third aperture with one of the first, second, or third selected digital images, and populating the fourth aperture and the fifth aperture with the remaining selected digital images among the first, second, and third selected digital images, thereby generating the digital image collage.
     4. A method in accordance with claim 1, further comprising the steps of: receiving a fourth user input command identifying one of the first selected digital image, the second selected digital image, and the third selected digital image as a target digital image; and changing the size of the respective aperture so that the respective aperture includes an area that is greater than the other apertures.
     4. A method in accordance with claim 1, further comprising the steps of:
identifying one of the first digital image, the second digital image, and the third digital image as a target digital image; and
changing the size of the respective aperture associated with the target digital image so that the respective aperture includes an area that is greater than the other apertures.

8. The method according to claim 3, comprising:
receiving a fourth user input command designating one of the first, second, or
third digital images as a target digital image; and
changing the size of the respective aperture in which the designated target digital image is populated so that the respective aperture has an area that is greater than the other apertures in the layout and the target digital image has a larger size than the other non-target selected digital images in the digital image collage.
    5. A method in accordance with claim 1, wherein the step of randomly dividing the first aperture results in the second aperture and the third aperture each having at least one of a minimum aspect ratio and a maximum aspect ratio.
     5. A method in accordance with claim 1, wherein the step of randomly dividing the first aperture results in the second aperture and the third aperture each having at least one of a minimum aspect ratio and a maximum aspect ratio. 

5. The method according to claim 4, wherein each of the respective apertures are generated according to the one or more predefined aspect ratio parameters to have an aspect ratio that is less than or equal to a maximum aspect ratio and is greater than or equal to a minimum aspect ratio.
    6. A method in accordance with claim 5, wherein the minimum aspect ratio and the maximum aspect ratio is provided for a portrait orientation or a landscape orientation.
     6. A method in accordance with claim 5, wherein the minimum aspect ratio and the maximum aspect ratio is provided for a portrait orientation or a landscape orientation.
  
6. The method according to claim 5, wherein the minimum aspect ratio and the maximum aspect ratio are modified to allow the respective apertures to fit into the layout in either of a portrait configuration or a landscape configuration.
    7. A method in accordance with claim 1, wherein the random dividing the first aperture results in the second aperture and the third aperture each having a minimum area.
     7. A method in accordance with claim 1, wherein the random dividing the first aperture results in the second aperture and the third aperture each having a minimum area. 

7. The method according to claim 3, wherein the steps of randomly dividing the first aperture into the second aperture and the third aperture, and randomly dividing one of the second aperture or the third aperture having the greater weight into the fourth aperture and the fifth aperture, result in each of the respective apertures having at least a minimum area.

     4. A method in accordance with claim 1, further comprising the steps of:
identifying one of the first digital image, the second digital image, and the third digital image as a target digital image; and
changing the size of the respective aperture associated with the target digital image so that the respective aperture includes an area that is greater than the other apertures.
11. The method according to claim 1, wherein the step of randomly dividing the respective aperture having the greatest weight into two new apertures to change the layout to a different arrangement includes randomly dividing the respective aperture into two equal parts having the same size or shape or into two unequal parts having different sizes and/or shapes.

     4. A method in accordance with claim 1, further comprising the steps of:
identifying one of the first digital image, the second digital image, and the third digital image as a target digital image; and
changing the size of the respective aperture associated with the target digital image so that the respective aperture includes an area that is greater than the other apertures.
12. The method according to claim 1, wherein the step of randomly dividing the respective aperture having the greatest weight into two new apertures to change the layout to a different arrangement takes into account one or more predefined constraints to determine a resulting size and/or a resulting shape of the two new apertures.

     5. A method in accordance with claim 1, wherein the step of randomly dividing the first aperture results in the second aperture and the third aperture each having at least one of a minimum aspect ratio and a maximum aspect ratio. 

13. The method according to claim 12, wherein the one or more predefined constraints include one or more of a predefined minimum aspect ratio and a predefined maximum aspect ratio to which the resulting size and/or the resulting shape of the two new apertures is/are bound.

     5. A method in accordance with claim 1, wherein the step of randomly dividing the first aperture results in the second aperture and the third aperture each having at least one of a minimum aspect ratio and a maximum aspect ratio. 

14. The method according to claim 13, wherein the two new apertures are generated according to the one or more predefined constraints such that the two new apertures both have aspect ratios that are greater than or equal to the predefined minimum aspect ratio and less than the predefined maximum aspect ratio.

     6. A method in accordance with claim 5, wherein the minimum aspect ratio and the maximum aspect ratio is provided for a portrait orientation or a landscape orientation.

15. The method according to claim 13, wherein at least one of the predefined minimum aspect ratio and/or the predefined maximum aspect ratio is/are automatically modified to allow the two new apertures to fit into the layout in either of a portrait configuration or a landscape configuration.

     5. A method in accordance with claim 1, wherein the step of randomly dividing the first aperture results in the second aperture and the third aperture each having at least one of a minimum aspect ratio and a maximum aspect ratio. 

16. The method according to claim 13, further comprising:
determining whether the respective aperture having the greatest weight has an aspect ratio that is outside a range between the predefined minimum aspect ratio and the predefined maximum aspect ratio; and
modifying the size of the respective aperture having the greatest weight such that the respective aperture has an aspect ratio that falls within the range between the predefined minimum and maximum aspect ratios.

     5. A method in accordance with claim 1, wherein the step of randomly dividing the first aperture results in the second aperture and the third aperture each having at least one of a minimum aspect ratio and a maximum aspect ratio. 
18. The method according to claim 17, wherein the respective aperture having the greatest weight among the plurality of apertures in the layout is generated to have an aspect ratio that conforms to the predefined maximum aspect ratio.
(normalized ratio, a ratio coefficient, an error percentage, and an error percentage coefficient are taught in claim 1 above)
(normalized ratio, a ratio coefficient, an error percentage, and an error percentage coefficient are taught in claim 1 above)
19. The method according to claim 1, wherein the step of assigning the weight to each of the plurality of randomly configured apertures in the layout includes automatically calculating the weight for each respective aperture based on the area of each respective aperture and one or more of a normalized ratio, a ratio coefficient, an error percentage, and an error percentage coefficient.
Claims 10, 14, 15, are similar to claim 1
Claim 13 is similar to claim 4. 

Claims 9, 17 is similar to Claim 1. 
Claims 12, 19 are similar to Claim 4. 
Claims 13, 18 are similar to Claim 5. 
Claim 14 is similar to Claim 6. 
Claim 15 is similar to Claim 7. 



Claim Objections
Claims 11, 12, 13, 15 objected to because of the following informalities:  These claims contain “and/or” language. While definite, the preferred verbiage for such language is “at least one of A and B” (See Ex parte Gross (PTAB 2014) (App. S.N. 11/565,411), at Page 4, Footnote 1). 
Appropriate correction is required.
Claims 13, 15 objected to because of the following informalities:  These claims contain “is/are” language. The claims should be amended to remove the language.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recited “greater than” of Claims 5 and 14.
The Specification does not mention the recited term.  Thus, there is no support or antecedent basis for the recited term that allows the meaning of the term to be ascertained, as required in 37 CFR 1.75(d)(1).
The applicant may amend the specification to include the terms and provide antecedent basis without introducing new matter into the specification, or the terms may be removed from the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6, 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite: 
“wherein each of the respective apertures are generated according to the one or more predefined aspect ratio parameters to have an aspect ratio that is less than or equal to a maximum aspect ratio and is greater than or equal to a minimum aspect ratio.” and 
“wherein the two new apertures are generated according to the one or more predefined constraints such that the two new apertures both have aspect ratios that are greater than or equal to the predefined minimum aspect ratio and less than the predefined maximum aspect ratio.”
The specification does not support a “greater than or equal to the predefined minimum aspect ratio and less than the predefined maximum aspect ratio”. 
The specification does not use the term “less” and does not use the phrase “less than”. 
The specification discloses “ratio equal to” in paragraph [0027], and “equal” in relation to the aperture in paragraphs [0026, 30] (published specification) (see corresponding paragraphs in parent application). 
The specification discloses a “local language” of the “activity provider”, and that the parent user filling out a form can make a “language selection”, but there is no language selection by the provider. Therefore, there is no support for the limitation. 
See MPEP 2163 and MPEP 2163.03(II) “Typical Circumstances Where Adequate Written Description Issue Arises”. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/676627, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
See 112 rejection above for unsupported limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosz; Aryk Erwin et al. US Pub. No. 2016/0139761 (Grosz) in view of Hobbs; Rowland et al. US Pub. No. 2015/0221117 (Hobbs) in view of Atkins, C. Brian US Pub. No. 2005/0071783 (Atkins).
Claim 1: 
	Grosz teaches: 
A method programmed for execution in a computing environment for generating a digital image collage, the method comprising:
displaying a collage template on a user interface, wherein the collage template includes [¶ 0243] (creating a new spread with a single photo) [¶ 0255, Fig. 23] (drop area for photo, layout for spread) [¶ 0256, Fig. 24] (interface for editing) [¶ 0178] (template):
a layout including an arrangement of a plurality of randomly configured apertures having varying sizes and/or shapes, a catalog segment displaying a plurality of digital images [¶ 0178, 235] (random selection of photos, this means the apertures are “randomly configured”), and
an interface control configured to receive one or more user input commands [¶ 0255, Fig. 23] (drop area for photo, layout for spread) [¶ 0256, Fig. 24] (interface for editing);
populating the plurality of randomly configured apertures with a corresponding number of digital images selected from the catalog segment based on the one or more user input commands [¶ 0255, Fig. 23] (image is populated) [¶ 0265, Fig. 30] (interface for editing) [¶ 0255, Fig. 23] (drop area for photo, layout for spread) [¶ 0178, 235] (random selection of photos, this means the apertures are “randomly configured”);
… , receiving a user input command selecting a new digital image to add in the layout from among the plurality of digital images in the catalog segment [¶ 0256, Fig. 24] (interface for editing, drop area “Add to Page” ‘2408 for photo) [¶ 0257, Fig. 25] (add to page, ‘2510, swap indicator or “Add to Page”), and in response to the user input command:
… , populating the two new apertures and the remaining undivided apertures among the plurality of apertures in the layout with the new selected digital image and the previously selected digital images, thereby generating the digital image collage [¶ 0255, Fig. 23] (image is populated) [¶ 0258-261, Fig. 26] (effect of dropping photo in the “Add to Page” zone, automatic arrangement, from fig. 25 to fig. 26 the zone on the left is “divided”) [¶ 0262-263, Fig. 27-28] (adding another image to the “Add to Current Spread” zone “divides” the spread again).

	Grosz fails to teach, but Hobbs teaches: 
	randomly {dividing} …
[¶ 0049-50] (the determination as to which type of cut to make may be made randomly, this includes vertical and horizontal cuts this is “randomly dividing”) [¶ 0018, 23, 26, 45, 48-50] (image tile randomly selected to be subdivided, type of cut made randomly) [¶ 0040, 57-60, Figs. 4A, 4B] (examples for subdividing) … 
randomly dividing the respective aperture having the greatest weight into two new apertures to change the layout to a different arrangement [¶ 0018, 23, 26, 45] (the biggest (e.g., based on width, based on height, based on area) or the smallest image tile may be selected, this would be the “greatest weight”) … 
 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of creating and editing layouts in Grosz with the method of mosaic generation in Hobbs, with a reasonable expectation of success. 
	The motivation for this combination would have been for “aesthetically balanced rhythmic image mosaics” [Hobbs: ¶ 0016].

Grosz teaches: [¶ 0307-309] (score for inserting photos into layouts) and [¶ 0194] (aspect ratio).
Hobbs teaches [¶ 0018, 23, 26, 50] (verifying that the image tile's aspect ratio substantially corresponds to one of allowed aspect ratios) [¶ 0031, 46, 0053] (aspect ratios listed).

Hobbs teaches, but Atkins also teaches: 
… randomly dividing the respective aperture having the greatest weight into two new apertures to change the layout to a different arrangement [¶ 0058-59, 71, 76-79, 89, 93] (determining the ratio of the smallest image area on the page divided by the greatest image area on the page, and choose the greatest result, greater than the score of best, greatest result would be the “greatest weight”) … 

Grosz, Hobbs fail to teach, but Atkins teaches: 
assigning a weight to each of the plurality of randomly configured apertures in the layout based at least in part on an area of the respective apertures [¶ 0053-54, 58-59] (score for candidate layout, score is a “weight”), …
… 
comparing the weights assigned to the respective apertures in the layout to identify an aperture having the greatest weight among the plurality of apertures [¶ 0093] (Alpha measures how well the aspect ratio of the page agrees with the aspect ratio of the bounding box for the images) [¶ 0049, 52, 59, 93] (compare areas of two images on the same page, scoring for layout and scoring for box)[¶ 0092] (normalization), … 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of creating and editing layouts in Grosz and the method of mosaic generation in Hobbs with the method of automatic layout in Atkins, with a reasonable expectation of success. 
	The motivation for this combination would have been “placing graphical images on a page efficiently with a minimal amount of empty space and a maximum variety of layout designs, while at the same time refraining from cropping the images received, and minimizing drawbacks associated with previous graphical placement software” [Atkins: ¶ 0014]. 

Claim 2: 
	Grosz teaches: 
The method according to claim 1, wherein populating the plurality of randomly configured apertures with the corresponding number of digital images selected from the catalog segment based on the one or more user input commands comprises:
receiving a first user input command selecting a first digital image to add in the layout from among the plurality of digital images in the catalog segment, and in response to the first user input command [¶ 0243] (creating a new spread with a single photo) [¶ 0255, Fig. 23] (drop area for photo, layout for spread) [¶ 0256, Fig. 24] (interface for editing) [¶ 0178] (template):
generating a first aperture in the layout to establish a first arrangement, and populating the first aperture with the first selected digital image (image is populated) [¶ 0258-261, Fig. 26] [¶ 0255, Fig. 23] (drop area for photo, layout for spread) [¶ 0256, Fig. 24] (interface for editing); and
receiving a second user input command selecting a second digital image to add in the layout from among the plurality of digital images in the catalog segment, and in response to the second user input command [¶ 0256, Fig. 24] (interface for editing, drop area “Add to Page” ‘2408 for photo) [¶ 0257, Fig. 25] (add to page, ‘2510, swap indicator or “Add to Page”):
{randomly} dividing the first aperture into a second aperture and a third aperture to change the layout from the first arrangement to a second arrangement that is different from the first arrangement, populating the second aperture with the first selected digital image [¶ 0258-261, Fig. 26] (effect of dropping photo in the “Add to Page” zone, automatic arrangement, from fig. 25 to fig. 26 the zone on the left is “divided”) [¶ 0262-263, Fig. 27-28] (adding another image to the “Add to Current Spread” zone “divides” the spread again), and
populating the third aperture with the second selected digital image, thereby generating the digital image collage [¶ 0255, Fig. 23] (image is populated) [¶ 0258-261, Fig. 26] (effect of dropping photo in the “Add to Page” zone, automatic arrangement, from fig. 25 to fig. 26 the zone on the left is “divided”) [¶ 0262-263, Fig. 27-28] (adding another image to the “Add to Current Spread” zone “divides” the spread again).

Hobbs teaches: 
	randomly {dividing} …
[¶ 0049-50] (the determination as to which type of cut to make may be made randomly, this includes vertical and horizontal cuts this is “randomly dividing”) [¶ 0018, 23, 26, 45, 48-50] (image tile randomly selected to be subdivided, type of cut made randomly) [¶ 0040, 57-60, Figs. 4A, 4B] (examples for subdividing) … 

Claim 3: 
	Grosz teaches: 
The method according to claim 2, further comprising:
receiving a third user input command selecting a third digital image from among the plurality of digital images in the catalog segment, and in response to the third user input command [¶ 0255, Fig. 23] (image is populated) [¶ 0258-261, Fig. 26] (effect of dropping photo in the “Add to Page” zone, automatic arrangement, from fig. 25 to fig. 26 the zone on the left is “divided”) [¶ 0262-263, Fig. 27-28] (adding another image to the “Add to Current Spread” zone “divides” the spread again):
… , and
populating the undivided one of the second aperture or the third aperture with one of the first, second, or third selected digital images, and populating the fourth aperture and the fifth aperture with the remaining selected digital images among the first, second, and third selected digital images, thereby generating the digital image collage (image is populated) [¶ 0258-261, Fig. 26] [¶ 0255, Fig. 23] (image is populated) [¶ 0258-261, Fig. 26] (effect of dropping photo in the “Add to Page” zone, automatic arrangement, from fig. 25 to fig. 26 the zone on the left is “divided”) [¶ 0262-263, Fig. 27-28] (adding another image to the “Add to Current Spread” zone “divides” the spread again).

Claim 4: 
	Hobbs teaches: 
The method according to claim 3, wherein the steps of randomly dividing the first aperture into the second aperture and the third aperture, and randomly dividing one of the second aperture or the third aperture having the greater weight into the fourth aperture and the fifth aperture, result in each of the respective apertures conforming with one or more predefined aspect ratio parameters [¶ 0016] (portrait) [¶ 0016, 46, 49, 50] (landscape) [¶ 0018, 23, 26, 31, 46, 50-52] (aspect ratio, verifying that the image tile's aspect ratio substantially corresponds to one of allowed aspect ratios, this is a “minimum” and “maximum” aspect ratio) [¶ 0046] (minimum aspect ratio) [¶ 0018, 23, 26, 45] (the biggest (e.g., based on width, based on height, based on area) or the smallest image tile may be selected, this would be the “greatest weight”). 

Atkins teaches: [¶ 0058-59, 71, 76-79, 89, 93] (determining the ratio of the smallest image area on the page divided by the greatest image area on the page, and choose the greatest result, greater than the score of best, greatest result would be the “greatest weight”).
	Atkins also teaches: [¶ 0064, 74, 80, 91] (aspect ratio is equal) [¶ 0074, 77] (aspect ratio not equal) [¶ 0076-79] (aspect ratio greater than) [¶ 0091] (adjusts existing images in size and not aspect ratio).

Claim 5: 
	Hobbs teaches: 
The method according to claim 4, wherein each of the respective apertures are generated according to the one or more predefined aspect ratio parameters to have an aspect ratio that is less than or equal to a maximum aspect ratio and is greater than or equal to a minimum aspect ratio [¶ 0016] (portrait) [¶ 0016, 46, 49, 50] (landscape) [¶ 0018, 23, 26, 31, 46, 50-52] (aspect ratio, verifying that the image tile's aspect ratio substantially corresponds to one of allowed aspect ratios, this is a “minimum” and “maximum” aspect ratio) [¶ 0046] (minimum aspect ratio).
Grosz teaches aspect ratio [¶ 0194].
	Atkins teaches: [¶ 0064, 74, 80, 91] (aspect ratio is equal) [¶ 0074, 77] (aspect ratio not equal) [¶ 0076-79] (aspect ratio greater than).

Claim 6: 
	Hobbs teaches: 
The method according to claim 5, wherein the minimum aspect ratio and the maximum aspect ratio are modified to allow the respective apertures to fit into the layout in either of a portrait configuration or a landscape configuration [¶ 0016] (portrait) [¶ 0016, 46, 49, 50] (landscape) [¶ 0018, 23, 26, 31, 46, 50-52] (aspect ratio, verifying that the image tile's aspect ratio substantially corresponds to one of allowed aspect ratios, this is a “minimum” and “maximum” aspect ratio) [¶ 0046] (minimum aspect ratio).
Grosz teaches aspect ratio [¶ 0194].
	Atkins teaches: [¶ 0064, 74, 80, 91] (aspect ratio is equal) [¶ 0074, 77] (aspect ratio not equal) [¶ 0076-79] (aspect ratio greater than).

Claim 7: 
	Hobbs teaches: 
The method according to claim 3, wherein the steps of randomly dividing the first aperture into the second aperture and the third aperture, and randomly dividing one of the second aperture or the third aperture having the greater weight into the fourth aperture and the fifth aperture, result in each of the respective apertures having at least a minimum area [¶ 0018, 0023, 26, 46, 52] (minimum tile size) [¶ 0049-50] (the determination as to which type of cut to make may be made randomly, this includes vertical and horizontal cuts this is “randomly dividing”) [¶ 0018, 23, 26, 45, 48-50] (image tile randomly selected to be subdivided, type of cut made randomly) [¶ 0040, 57-60, Figs. 4A, 4B] (examples for subdividing). 

Claim 8: 
	Grosz teaches: 
The method according to claim 3, comprising:
receiving a fourth user input command designating one of the first, second, or
third digital images as a target digital image [¶ 0255-266, Fig. 23-30] (interface for editing, adding image to spread) [¶ 0258-261, Fig. 26] (effect of dropping photo in the “Add to Page” zone, automatic arrangement, from fig. 25 to fig. 26 the zone on the left is “divided”) [¶ 0262-263, Fig. 27-28] (adding another image to the “Add to Current Spread” zone “divides” the spread again); and
changing the size of the respective aperture in which the designated target digital image is populated so that the respective aperture has an area that is greater than the other apertures in the layout and the target digital image has a larger size than the other non-target selected digital images in the digital image collage [¶ 0143-147, 177, 190] (resizing is “changing the size”) [¶ 0246-247, Figs. 20-21] (change layout button, allows user to change the size, position, and focus).
	Atkins teaches: [¶ 0006] (resizing).

Claim 9: 
	Grosz teaches: 
The method according to claim 3, comprising:
receiving a fourth user input command designating one of the first, second, or
third digital images as a target digital image [¶ 0255-266, Fig. 23-30] (interface for editing, adding image to spread) [¶ 0258-261, Fig. 26] (effect of dropping photo in the “Add to Page” zone, automatic arrangement, from fig. 25 to fig. 26 the zone on the left is “divided”) [¶ 0262-263, Fig. 27-28] (adding another image to the “Add to Current Spread” zone “divides” the spread again); and

Hobbs teaches: 
… populating the respective aperture having the greatest weight among the plurality of apertures in the layout with the designated target digital image, and populating the other apertures with the other non-target selected digital images, thereby making the target digital image a focal point of the digital image collage [¶ 0018, 23, 26] (verify that the template would have a focal picture after the image tile is subdivided).

Claim 10: 
	Hobbs teaches: 
The method according to claim 1, wherein the step of randomly dividing the respective aperture having the greatest weight into two new apertures to change the layout to a different arrangement includes randomly dividing the respective aperture along a vertical axis, a horizontal axis, a diagonal axis, or using a curved line [¶ 0018, 23, 26, 48-50, 58-59] (subdividing the image tile into a plurality of tiles can including a horizontal cut or vertical cut) [¶ 0049-50] (the determination as to which type of cut to make may be made randomly, this includes vertical and horizontal cuts this is “randomly dividing”) [¶ 0018, 23, 26, 45, 48-50] (image tile randomly selected to be subdivided, type of cut made randomly) [¶ 0040, 57-60, Figs. 4A, 4B] (examples for subdividing).
	Atkins also teaches: [¶ 0070] (horizontal cut or vertical cut).

Claim 11: 
	Hobbs teaches: 
The method according to claim 1, wherein the step of randomly dividing the respective aperture having the greatest weight into two new apertures to change the layout to a different arrangement includes randomly dividing the respective aperture into two equal parts having the same size or shape or into two unequal parts having different sizes and/or shapes[¶ 0049-50] (the determination as to which type of cut to make may be made randomly, this includes vertical and horizontal cuts this is “randomly dividing”) [¶ 0018, 23, 26, 45, 48-50] (image tile randomly selected to be subdivided, type of cut made randomly) [¶ 0040, 57-60, Figs. 4A, 4B] (examples for subdividing) [¶ 0018, 23, 26, 45] (the biggest (e.g., based on width, based on height, based on area) or the smallest image tile may be selected, this would be the “greatest weight”). 

Claim 12: 
	Hobbs teaches: 
The method according to claim 1, wherein the step of randomly dividing the respective aperture having the greatest weight into two new apertures to change the layout to a different arrangement takes into account one or more predefined constraints to determine a resulting size and/or a resulting shape of the two new apertures [¶ 0018, 0023, 26, 46, 52] (minimum tile size) [¶ 0049-50] (the determination as to which type of cut to make may be made randomly, this includes vertical and horizontal cuts this is “randomly dividing”) [¶ 0018, 23, 26, 45, 48-50] (image tile randomly selected to be subdivided, type of cut made randomly) [¶ 0040, 57-60, Figs. 4A, 4B] (examples for subdividing).

Claim 13: 
	Hobbs teaches: 
The method according to claim 12, wherein the one or more predefined constraints include one or more of a predefined minimum aspect ratio and a predefined maximum aspect ratio to which the resulting size and/or the resulting shape of the two new apertures is/are bound [¶ 0016] (portrait) [¶ 0016, 46, 49, 50] (landscape) [¶ 0018, 23, 26, 31, 46, 50-52] (aspect ratio, verifying that the image tile's aspect ratio substantially corresponds to one of allowed aspect ratios, this is a “minimum” and “maximum” aspect ratio) [¶ 0046] (minimum aspect ratio).
Grosz teaches aspect ratio [¶ 0194].
	Atkins teaches: [¶ 0064, 74, 80, 91] (aspect ratio is equal) [¶ 0074, 77] (aspect ratio not equal) [¶ 0076-79] (aspect ratio greater than).

Claim 14: 
	Hobbs teaches: 
The method according to claim 13, wherein the two new apertures are generated according to the one or more predefined constraints such that the two new apertures both have aspect ratios that are greater than or equal to the predefined minimum aspect ratio and less than the predefined maximum aspect ratio [¶ 0016] (portrait) [¶ 0016, 46, 49, 50] (landscape) [¶ 0018, 23, 26, 31, 46, 50-52] (aspect ratio, verifying that the image tile's aspect ratio substantially corresponds to one of allowed aspect ratios, this is a “minimum” and “maximum” aspect ratio) [¶ 0046] (minimum aspect ratio).
Grosz teaches aspect ratio [¶ 0194].
	Atkins teaches: [¶ 0064, 74, 80, 91] (aspect ratio is equal) [¶ 0074, 77] (aspect ratio not equal) [¶ 0076-79] (aspect ratio greater than).

Claim 15: 
	Hobbs teaches: 
The method according to claim 13, wherein at least one of the predefined minimum aspect ratio and/or the predefined maximum aspect ratio is/are automatically modified to allow the two new apertures to fit into the layout in either of a portrait configuration or a landscape configuration [¶ 0016] (portrait) [¶ 0016, 46, 49, 50] (landscape) [¶ 0018, 23, 26, 31, 46, 50-52] (aspect ratio, verifying that the image tile's aspect ratio substantially corresponds to one of allowed aspect ratios, this is a “minimum” and “maximum” aspect ratio) [¶ 0046] (minimum aspect ratio).
Grosz teaches aspect ratio [¶ 0194].
	Atkins teaches: [¶ 0064, 74, 80, 91] (aspect ratio is equal) [¶ 0074, 77] (aspect ratio not equal) [¶ 0076-79] (aspect ratio greater than).

Claim 16: 
	Hobbs teaches: 
The method according to claim 13, further comprising:
determining whether the respective aperture having the greatest weight has an aspect ratio that is outside a range between the predefined minimum aspect ratio and the predefined maximum aspect ratio [¶ 0016] (portrait) [¶ 0016, 46, 49, 50] (landscape) [¶ 0018, 23, 26, 31, 46, 50-52] (aspect ratio, verifying that the image tile's aspect ratio substantially corresponds to one of allowed aspect ratios, this is a “minimum” and “maximum” aspect ratio) [¶ 0046] (minimum aspect ratio) [¶ 0018, 23, 26, 45] (the biggest (e.g., based on width, based on height, based on area) or the smallest image tile may be selected, this would be the “greatest weight”); and
Atkins teaches:
modifying the size of the respective aperture having the greatest weight such that the respective aperture has an aspect ratio that falls within the range between the predefined minimum and maximum aspect ratios [¶ 0058-59, 71, 76-79, 89, 93] (determining the ratio of the smallest image area on the page divided by the greatest image area on the page, and choose the greatest result, greater than the score of best, greatest result would be the “greatest weight”).
	Atkins also teaches: [¶ 0064, 74, 80, 91] (aspect ratio is equal) [¶ 0074, 77] (aspect ratio not equal) [¶ 0076-79] (aspect ratio greater than) [¶ 0091] (adjusts existing images in size and not aspect ratio).
Grosz teaches: [¶ 0194] (aspect ratio) [¶ 0194, 244, 246-247, 276] (size and layout changes).

Claim 17: 
	Hobbs teaches: 
The method according to claim 13, further comprising:
determining an order of digital image size priority to be displayed in the layout based on the weights assigned to each of the plurality of apertures in the layout [¶ 0018, 23, 26, 45] (the biggest (e.g., based on width, based on height, based on area) or the smallest image tile may be selected).
Grosz teaches: [¶ 0127, 144, 219, 222, 226, 307-313] (ranking algorithm, score for insertion) [¶ 0271] (highest interest score) [¶ 0292] (photo ranking) [¶ 0304] (best fit). 

Claim 18: 
	Hobbs teaches: 
The method according to claim 17, wherein the respective aperture having the greatest weight among the plurality of apertures in the layout is generated to have an aspect ratio that conforms to the predefined maximum aspect ratio [¶ 0016] (portrait) [¶ 0016, 46, 49, 50] (landscape) [¶ 0018, 23, 26, 31, 46, 50-52] (aspect ratio, verifying that the image tile's aspect ratio substantially corresponds to one of allowed aspect ratios, this is a “minimum” and “maximum” aspect ratio) [¶ 0046] (minimum aspect ratio) [¶ 0018, 23, 26, 45] (the biggest (e.g., based on width, based on height, based on area) or the smallest image tile may be selected, this would be the “greatest weight”).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosz; Aryk Erwin et al. US Pub. No. 2016/0139761 (Grosz) in view of Hobbs; Rowland et al. US Pub. No. 2015/0221117 (Hobbs) in view of Atkins, C. Brian US Pub. No. 2005/0071783 (Atkins) in view of Carmel; Sharon et al.US Pub. No. 2012/0201476 (Carmel).
Claim 19: 
Grosz, Hobbs, Atkins teach all the elements shown above. 
Atkins teaches: 
	The method according to claim 1, wherein the step of assigning the weight to each of the plurality of randomly configured apertures in the layout includes automatically calculating the weight for each respective aperture based on the area of each respective aperture and one or more of a normalized ratio, … [¶ 0093] (Alpha measures how well the aspect ratio of the page agrees with the aspect ratio of the bounding box for the images) [¶ 0049, 52, 59, 93] (compare areas of two images on the same page, scoring for layout and scoring for box)[¶ 0092] (normalization),

Grosz, Hobbs, Atkins fail to teach, but Carmel teaches: 
	… a ratio coefficient, an error percentage, and an error percentage coefficient [¶ 0732] (error rate) [¶ 0268, 283, 308, 310, 313, 323, 324, …] (coefficient) [¶ 0600, 610-612, 705, …] (error coefficient) [¶ 0121, 138, 350-357, …] (normalize) [¶ 0371] (region quality score, weight). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of creating and editing layouts in Grosz and the method of mosaic generation in Hobbs and the method of automatic layout in Atkins and the math formulas used on images in Carmel, with a reasonable expectation of success. 
	The motivation for this combination would have been to “obtain scores that are reliable and easily combined” [Carmel: ¶ 0356]. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Miksovsky; Jan Thomas et al. US 20070074110 teaches: ¶ [0032] point as the origin that will be used to partition the canvas into quadrants and to align the edges of the images, randomly determined.
Takada; Jun US 20150206281 teaches: ¶ [0083] – division method used, one can be used at random. 
Baluja; Shumeet US 8176414 teaches: [Col. 6, Ln. 20-35] – random point on a web page is selected for dividing page. 
Borders; Kevin R.US 20170024362 teaches: ¶ [0017, 25, 34-35] weighting, scoring; ¶ [0034] maintaining the aspect ratio constraints; ¶ [0087] normalized ratio. 
Oliveira; Joao Batista Sousade et al.US 20120042240 teaches: ¶ [0030, 48] minimum and maximum aspect ratios; ¶ [0041] normalize, error measurement; ¶ [0024, Fig. 2] automatic page layout, recursive bisecting, divide region into two new ones. 

Evidence of the level skill of an ordinary person in the art for Claim 5: 
Bogart; William Jay et al. US 20130294709 teaches: [¶ 0089-91] (image aspect ratio is less than or greater than the region aspect ratio). 
Berger; Kelly et al. US 20120082401 teaches: [¶ 0116] (the maximum and minimum aspect ratios are determined). 
Oliveira; Joao Batista Sousade et al.US 20120042240 teaches: ¶ [0030, 48] minimum and maximum aspect ratios; ¶ [0041] normalize, error measurement; ¶ [0024, Fig. 2] automatic page layout, recursive bisecting, divide region into two new ones. 
Borders; Kevin R. US 20170024362 teaches: [¶ 0038-39, 42, 67, 87] (aspect ratio, equal, highest, less than, target). 

Evidence of the level skill of an ordinary person in the art for Claim 10: 
Borders; Kevin R. et al. US 20130155069 teaches: [¶ 0111] (arts of the vector that cross each image can be combined with the bounding box of the image to create a polygon or curved vector that cuts out an area). 
Tanaka; Eiji et al. US 20100189355 teaches: [¶ 0008] (while maintaining the horizontal-to-vertical ratio (e.g., aspect ratio) of the layout area within a predetermined allowable range).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov